355 U.S. 33
78 S. Ct. 119
2 L. Ed. 2d 71
Horace BANTA, Trustee of the Property of the New Jersey  and New York Railroad Company, appellant,v.UNITED STATES of America and Interstate  Commerce Commission.
No. 430.
Supreme Court of the United States
November 12, 1957

Messrs. Richard Swan Buell and Justin W. Seymour, for appellant.
Solicitor General Rankin, Assistant Attorney General Hansen, Charles H. Weston, W. Louise Florencourt, Robert W. Ginnane and B. Franklin, Taylor, Jr., for the United States and Interstate Commerce Commission.
PER CURIAM.


1
The motion to dismiss is granted and the appeal is dismissed.


2
Mr. Justice BRENNAN took no part in the consideration or decision of this case.